DETAILED ACTION
 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a base frame generation unit configured to generate, a compensation frame generation unit configured to generate, a synthesis unit configured to generate, in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 9 recites, "a program, which causes a computer to function”  said language fails to disclose that said program includes one or more hardware components and is not merely software. Thus, as evidenced by Applicant’s specification, it appears that said claims, taken as a whole, read on computer listings per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahira et al. (US Pub. No. 2012/0041312 A1) in view of Sato et al. (US Pub. No. 2009/0088638 A1).
Regarding claim 1, Nakahira discloses, an ultrasonic diagnosis device comprising: a base frame generation unit configured to generate a base frame by synthesizing a frame sequence obtained by transmission/reception of ultrasonic waves; (See Nakahira ¶68, “As for the noise component image, similarly to the sequence in FIG. 1, through frame synthesis processing 103, synthesis processing is performed on 
a compensation frame generation unit configured to generate a compensation frame where an edge component is emphasized (See Nakahira ¶68, “In addition, through edge enhancement processing 402, edge enhancement is performed on the signal component image 2 s(.sup.2) in order to obtain an image s'.sup.(2).”)
and a synthesis unit configured to generate an output frame by synthesizing the base frame and the compensation frame. (See Nakahira ¶68, “Thereafter, through signal/noise synthesis processing 405, the two signal component images s.sup.(1) and s.sup.(2) and noise synthetic image n' are synthesized with one another in order to obtain an output image y.”)
	Nakahira discloses the above generating an edge enhanced image but he fails to disclose it is done for a frame sequence.
However Sato discloses, where an edge component is emphasized based on the frame sequence; (See Sato ¶103, “As shown in FIG. 6, a non-linear diffusion filter processing for reducing speckles or emphasizing edges (step S11) may be inserted into any one or both of before the operation processing at the step S4 and after the operation processing at the step S4.” As shown in Fig. 6 there are k input images frames that are synthesized together.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the images with edge emphasized using multiple images that are wavelet transformed as suggested by Sato to Nakahira’s image synthesis using an edge emphasized image. This can be done using known engineering 

Regarding claim 2, Nakahira and Sato disclose, the ultrasonic diagnosis device according to claim 1, wherein the compensation frame generation unit generates a component image set which includes a plurality of component-specific images by applying wavelet transform to the frame sequence, and generates the compensation frame by synthesizing and inversely converting the plurality of component-specific images.  (See Sato ¶66, “Then, the image synthesizing unit 14 performs a predetermined operation processing described later (a processing of performing an operation for each of the wavelet coefficients of frames of (k+1)) (step S4) and performs a two-dimensional discrete inverse wavelet transform for the result of the operation processing (step S5) to obtain the image data A(0) after the synthesis processing.”)

Regarding claim 3, Nakahira and Sato disclose, the ultrasonic diagnosis device according to claim 2, wherein the compensation frame generation unit may apply a maximum value method in the synthesis of the plurality of component-specific images.  (See Sato ¶16, “Therefore, a mean value operation or a maximum value operation is performed for an overlap region (an overlap region 107 of a first scan image 103 and a second scan image 105), to reduce a speckle.”)

Regarding claim 4, Nakahira and Sato disclose, the ultrasonic diagnosis device according to claim 1, wherein the synthesis unit synthesizes the base frame and the compensation frame by changing a weight in an area unit or a pixel unit in the base frame and the compensation frame. (See Nakahira ¶83, “FIG. 11 is a diagram relating to an eleventh embodiment and showing various sequences of frame synthesis processing in the aforesaid embodiments.  In FIG. 11(a), product-sum computation 1101 and 1102 is performed on an input v and R images v.sub.1, etc., and v.sub.R, time phases of which are different from the time phase of the input v, using weights w.sub.0, etc., and w.sub.R in order to obtain an image v'.”)

Regarding claim 7, Nakahira and Sato disclose, the ultrasonic diagnosis device according to claim 1, wherein each frame included in the frame sequence is a frame where the deflection angles of the ultrasonic waves are equal to each other and obtained at time different from each other. (See Nakahira ¶68, “As for the noise component image, similarly to the sequence in FIG. 1, through frame synthesis processing 103, synthesis processing is performed on the noise component image n and K noise component images n.sub.1, etc., and n.sub.K of different time phases in order to obtain a noise synthetic image n'.”)

Regarding claim 9, Nakahira and Sato disclose, a program, which causes a computer to function as: (See Nakahira ¶62, “The image quality improvement processing unit 306 is normally realized with, for example, a central processing unit 
a base frame generation unit configured to generate a base frame by synthesizing a frame sequence obtained by transmission/reception of ultrasonic waves; a compensation frame generation unit configured to generate a compensation frame where an edge component is emphasized based on the frame sequence; and  a synthesis unit configured to generate an output frame by synthesizing the base frame and the compensation frame.  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahira et al. (US Pub. No. 2012/0041312 A1) in view of Sato et al. (US Pub. No. 2009/0088638 A1) and in further view of Waechter-Stehle et al. (US Pub. No. 2018/0092626 A1).
Regarding claim 6, Nakahira and Sato disclose, the ultrasonic diagnosis device according to claim 1, but they fail to disclose the following limitations.
However Waechter-Stehle discloses, wherein the synthesis unit synthesizes the base frame and the compensation frame by changing a weight for each type of an ultrasonic probe in the base frame and the compensation frame.  (See Waechter-Stehle ¶32, “In a further preferred embodiment, the image data of each of the ultrasound probes is weighted on the basis of the determined acquisition quality.  This is a possibility to further improve the image quality of the compound ultrasound image, since the different ultrasound data from the different ultrasound probes are weighted so that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the changing the weight for different probes as suggested by Waechter-Stehle to Nakahira and Sato’s weighting of synthesized images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so “that the ultrasound data having a relatively high quality have an increased probability to be used for the combined image than the ultrasound data having a relatively lower (reduced) quality.”

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Nakahira discloses, the ultrasonic diagnosis device according to claim 4, wherein each frame included in the frame sequence is a frame where deflection angles of ultrasonic waves are different from each other, (See Nakahira ¶88, “According to such method, the three-dimensional scan is performed for the same region of the subject from different directions multiple times.”)
and the synthesis unit sets a weight for an area where a number of frames overlapping each other is small to be smaller than a weight for an area where a number 

Regarding claim 8, the ultrasonic diagnosis device according to claim 7, wherein the base frame generation unit generates the base frame based on a part of the frame sequence, and the compensation frame generation unit generates the compensation frame based on a larger number of frames than a number of frames used when generating the base frame sequence.  (The disclosed prior art of record fails to disclose these limitations.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662